UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BABATUNDE SONIREGUN,
Petitioner,

v.
                                                                       No. 97-2060
U. S. IMMIGRATION &
NATURALIZATION SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-578-157)

Submitted: September 30, 1998

Decided: October 19, 1998

Before WILLIAMS and WIDENER, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ronald D. Richey, Rockville, Maryland, for Petitioner. Frank W.
Hunger, Assistant Attorney General, William J. Howard, Senior Liti-
gation Counsel, Alison Marie Igoe, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Babatunde Soniregun seeks review of the Board of Immigration
Appeals' decision denying his motion to reopen his deportation pro-
ceedings. Soniregun's master calendar hearing was held in absentia as
permitted under the Immigration and Nationality Act (INA) § 242B,
8 U.S.C. § 1252b(c)(1) (1994),1 in cases where an alien or his counsel
receives written notice of the proceeding, but the alien fails to appear.
Because we conclude that the Board did not abuse its discretion in
finding that Soniregun's failure to appear at his deportation hearing
was not the result of exceptional circumstances, we affirm the
Board's denial of the motion to reopen and deny Soniregun's petition
for review.

Soniregun contends that the Board abused its discretion in denying
his motion to reopen and in concluding that he has not shown excep-
tional circumstances for his failure to appear at his deportation hear-
ing. Soniregun claims that he did not appear because he failed to
receive notice of the hearing from his attorney and that the motion to
reopen should have been granted on that ground. 2 Additionally,
Soniregun alleges that the Board failed to reopen his deportation pro-
ceedings in violation of statute, regulation, and due process because
he presented a strong and meritorious political asylum claim.
_________________________________________________________________
1 We note that 8 U.S.C. § 1252b was repealed in 1996, but at the time
this case was heard by the immigration judge, § 1252b was still applica-
ble.

2 Soniregun concedes that his counsel received notice, but contends that
he never received it because of his counsel's ineffective assistance in
sending the notice to the wrong address. In support of his claim,
Soniregun submitted a letter from his prior counsel in which counsel
states that he mailed the notice of Soniregun's deportation hearing with
the correct address, but an incorrect apartment number.

                    2
This court reviews the denial of a motion to reopen deportation
proceedings for abuse of discretion. See INS v. Doherty, 502 U.S.
314, 323-24 (1992); Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir.
1993). An order of deportation entered in absentia may be rescinded
if the petitioner demonstrates that he failed to appear because of
exceptional circumstances or if the petitioner establishes that he did
not receive proper notice. See INA § 242B(c)(3), 8 U.S.C.
§ 1252b(c)(3).

We find that the Board did not abuse its discretion in determining
that Soniregun did not establish "exceptional circumstances" requir-
ing rescission of the denial of his motion to reopen. INA § 242B(f)(2),
8 U.S.C.A. § 1252b(f)(2). Exceptional circumstances are "circum-
stances (such as serious illness of the alien or death of an immediate
relative of the alien, but not including less compelling circumstances)
beyond the control of the alien." Id. Soniregun contends that his coun-
sel's ineffective assistance in mailing the notice to the wrong apart-
ment number constituted an exceptional circumstance.

To establish ineffective assistance of counsel, an alien must support
his claim by a detailed affidavit, inform his prior counsel of the alle-
gation of misconduct, provide counsel with an opportunity to respond,
and state whether a complaint has been filed with the appropriate
disciplinary authorities with respect to the counsel's alleged violation
of ethical or legal responsibilities, and if not, why not. See Matter of
Lozada, 19 I. & N. 637 (BIA 1988). In support of his request for
relief, Soniregun submitted an unsworn letter from his prior counsel
and an appeal brief. Prior counsel's letter stated that "I sent the letter
to the address [Soniregun] provided but mistakenly stated the apart-
ment to be `702' rather than `102' as [Soniregun] had given us." The
letter also stated, however, that "I do not know if this contributed to
[Soniregun] not receiving the letter but it did not come back in the
mail." The Board did not err in concluding that statements made in
a brief, motion, or letter are not entitled to any evidentiary weight. See
e.g. Ghosh v. Attorney Gen., 629 F.2d 987, 989 (4th Cir. 1980).

We conclude that Soniregun's claim that he failed to receive notice
due to his attorney's ineffectiveness does not establish exceptional
circumstances. See INA § 242B(f)(2), 8 U.S.C.A. § 1252b(f)(2); see
also Sharma v. INS, 89 F.3d 545, 547 (9th Cir. 1996) (finding that

                     3
aliens' traffic difficulties did not constitute exceptional circumstances
beyond their control).

Further, to the extent that Soniregun contends that his absence
should have been excused because he did not receive notice, see INA
§ 242B(c)(3)(B), 8 U.S.C. § 1252b(c)(3)(B), we find that Soniregun
received proper notice when his attorney received notice by certified
mail. See 8 C.F.R. § 292.5(a) (1998) (requiring notice to be served on
attorney, if alien is represented); see also INA § 242B(a)(2), (c)(1),
8 U.S.C.A. § 1252b(a)(2), (c)(1).

Additionally, Soniregun argues that the Board should reopen his
deportation proceedings because he makes a strong and meritorious
political asylum claim. The merit of his political asylum claim, how-
ever, is not a basis upon which the Board is authorized to reopen
deportation proceedings. See INA § 242B(c)(3), 8 U.S.C.A.
§ 1252b(c)(3). Soniregun also makes passing reference to INA
§ 242B(e), 8 U.S.C.A. § 1252b(e), asserting that this section does not
preclude reopening deportation proceedings to reschedule an asylum
hearing. The cited statutes, however, relate to the limitations on dis-
cretionary relief in certain circumstances and do not govern motions
to reopen. The relevant statutes are INA §§ 242B(c)(3), f(2), 8
U.S.C.A. §§ 1252b(c)(3), 1252b(f)(2), the requirements of which, as
the Board correctly found, Soniregun did not satisfy.

Accordingly, we affirm the Board's denial of Soniregun's motion
to reopen and deny Soniregun's petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                     4